August 28, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                    SOLUM ENGINEERING, INC., Appellant

NO. 14-13-00428-CV                     V.

  MARTHA M.J. STARICH AKA MARIE J. STARICH AND LORI A. HOOD,
                            Appellees
                ________________________________

       This cause, an appeal from the judgment in favor of appellee, Martha M.J.
Starich aka Marie J. Starich and Lori A. Hood, signed, April 19, 2013, was heard
on the transcript of the record. We have inspected the record and find no error in
the judgment. We order the judgment of the court below AFFIRMED.

      We order appellant, Solum Engineering, Inc., to pay all costs incurred in this
appeal.

      We further order this decision certified below for observance.